PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/391,675
Filing Date: 27 Dec 2016
Appellant(s): Ganesan et al.



__________________
Ray A. King
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 09/17/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) The following ground(s) of rejection are applicable to the appealed claims.
Claims 4, 9, 11, 18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ly-Gagnon et al. (US 20140270019 A1, hereinafter “Gagnon”) in view of Prosperi et al. (US 20150207654 A1, hereinafter “Prosperi”) in view of Sen et al. (US 20170187405 A1, hereinafter "Sen”)  and in view of Xu et al. (US 20180138897 A1, hereinafter “Xu”).

Claims 6, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable Ly-Gagnon et al. (US 20140270019 A1, hereinafter “Gagnon”) in view of Prosperi et al. (US 20150207654 A1, hereinafter “Prosperi”) in view of Sen et al. (US 20170187405 A1, hereinafter "Sen”) in view of Xu et al. (US 20180138897 A1, hereinafter “Xu”) and in view of White et al. (US 20020127986 A1, hereinafter “White”).

(3) Response to Argument
In response to appellant argument that Examiner’s rejection of claim 4 under 35 U.S.C 103 is improper because not all limitations of claim 4 are taught or fairly suggested in the cited prior art. Examiner disagrees with appellant assertion above that the combination of the cited prior arts does not teach or suggest to one of ordinary skill in the art all of the limitation as 
Appellant tries to argue the references separately, however applicant is reminded that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First, examiner agrees with appellant that Gagnon teaches a controller wherein the controller is used for controlling the power of the filters based on the blocker measured and that different filter can be used (Gagnon [0046]-[0049]). However, Gagnon further teaches The blocker detector 450 receives the I and Q signals output by the receiver AFE 410 and detects the presence of a blocker image that interferes, or could potentially interfere, with the data signal in the IF band. If the detector 450 detects a blocker and/or the blocker is equal or greater than a blocker threshold, the detector 450 may output (e.g., assert) a blocker detection (BL_DETECT) signal and BL_DETECT is de-asserted (e.g., indicating that no blocker was detected). A power controller 440 may respond to the BL_DETECT signal by disabling or enabling the low power mode. Disabling the low power mode could involve tuning on or activate the filters or one of the paths and enabling the low power mode could involve disabling or deactivate the filters or one  of the path (Gagnon [0031], [0047]-[0051], [0061], [0068]-[0069]). Based on the teachings or Gagnon alone one of ordinary skill in the art can be led to arrive at the applicant claimed invention. Since the stringent requirements on the filter or the need for the filter is diminished when blocker is low or fall below a certain threshold. Reducing the filter order which correspond to turning off part of the filter to save power would be also contemplated by one of ordinary skill in the art.
(Xu [0082], [0101], and [0103]). The higher order filters, for instance, requires more capacitors that increase the power consumption. As a result decreasing the order of the filter when the blocker is low would have been obvious to one of ordinary skill in the art in order to reduce power consumption since higher order filter is not needed in that case. The relationship with filter order and noise reduction is well-known and well established in the art. Applicant is advised to take a look at the following documents for reference (Gard US 5907242col 8 line 53-col 9 lines 6; Sun et al. US 20110043395 A1 [0109], Kinyua et al. US 20110102223 A1 [0049]). Therefore, contrary to appellant assumption, examiner maintains that the combination of Prosperi, Gagnon and Xu teaches/or suggest applicant invention as claimed since examiner assumption is derive not only from the cited prior arts but also from knowledge in the art.
Applicant, argument that examiner fails to provide a motivation to combine the teachings of Prosperi, Gagnon and Xu has no merit since examiner clearly pointed out that the reason for combining the cited references would be to save power, by turning on and off portion or order of the filter to save power because Gagnon and Xu for instance a dedicated to save power while maintain reasonable performance. Indeed, since higher the blocker/noise in the system, higher the filter order needs to be in order to provide better noise reduction and when the noise/blocker (see Gagnon [0031], [0047]-[0051], [0061], [0068]-[0069]). For example, higher order filter can be reduced to a lower order filter while first order filter can be reduced to zero or be turned off. And Xu teaches controlling the filter order by enabling or disabling switches and that the filter order is adapted to the blocker power (Xu [0082], [0101], and [0103]). The statement that the filter order is adapted to the blocker power can be interpreted in two ways:
  First, it would be that the blocker power and the filter order are inversely proportional to each other such that when blocker power increases filter order decreases or vice versa, or
 Second, the blocker power and the filter order are proportional such that when the blocker power increases the filter order decreases and vice versa. 
Based on the prior arts cited above and knowledge in the art we know that Xu clearly means when the blocker power decreases the filter order decreases because it requires less filtering to remove the blocker. One skilled in the art would be motivated to reduce the filter order to save power when there is lower blocker power.  Therefore, reducing the filter order when the blocker power falls below a certain threshold in the system of Gagnon would have been obvious to one of ordinary skill in the art in order to save power without having to disconnect a path. Therefore, examiner maintains that the combined cited references teaches and/or suggest all the limitations of applicant invention a claimed.
Claim 21 depends on claim 4 and is therefore not patentable.



Claims 22-23, 24, depends at least on either claim 6 or 11, therefore they are not patentable for the same reason given above with regard to claims 6 and 22.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        November 18, 2021

Conferees:

/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632 
                                                                                                                                                                                                       /KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.(1) Grounds of Rejection to be Reviewed on Appeal